Citation Nr: 0102953	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for severe head pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty form October 1976 to 
March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
severe head pain.  

A videoconference hearing between the RO and the Board was 
held in June 2000.  The undersigned, who was designated to 
conduct this hearing by the Chairman of the Board, accepted 
sworn testimony from the veteran at that time.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for residuals of a 
preexisting head injury that the veteran sustained prior to 
service.  The veteran alleges that prior to service, he was 
injured when he was struck in the head.  He related that he 
had no problems until shortly before the end of boot camp 
when he began to have headaches.  He stated that he has 
continued to have headaches since that time whenever he is 
under stress.  

By rating decision of October 1996, service connection was 
denied for severe head pain.  In June 1997, the veteran 
related that he had been having headaches and that he should 
have been in receipt of VA disability as a result of these 
headaches in service.  This letter is construed as 
disagreement with the denial of service connection for severe 
head pain and is therefore, a NOD.  See 38 C.F.R. § 20.201.  
Unfortunately, a SOC with respect to the issue of entitlement 
to service connection for severe head pain has yet to be 
issued.  Therefore, the Board is obligated to remand this 
case in light of Manlicon v. West, 12 Vet. App. 238 (1999).

Additionally, the veteran provided testimony at a 
videoconference hearing in June 2000.  At that time, he 
testified that he was seen at what he believed may be the 
Scotland Memorial Hospital, eight days after his discharge 
from service.  An attempt to obtain these records should be 
made.  

Further, the veteran submitted a May 2000 statement from 
Nathaniel Fullerton, M.D. in support of his claim.  This 
statement indicated that he had treated the veteran for the 
past 1 1/2 years.  During that time, Dr. Fullerton stated that 
the veteran had suffered from episodic lancinating pain 
located in his right temple.  His opinion was that the 
physical demands of service precipitated the veteran's 
headaches.  There were no medical records reflecting his 
treatment of the veteran nor did Dr. Fullerton give a 
rationale for his findings.  A rationale for Dr. Fullerton's 
opinion and any medical records he may have related to his 
treatment of the veteran would be helpful in the instant 
claim.  


Finally, because of a change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).


Based on the foregoing, this case is REMANDED to the RO for 
the following:

1.  After obtaining the appropriate 
release of information from the veteran, 
the RO should obtain medical records from 
Scotland Memorial Hospital in 1977 and 
from Dr. Fullerton relating to his 
medical treatment of the veteran for 
severe head pain and associate those 
records with the claims folder.  The RO 
should also request from Dr. Fullerton a 
rationale for his previously submitted 
statement indicating that it seemed 
likely that the physical demands placed 
on the veteran in service precipitated or 
at least promoted the veteran's severe 
head pain.  He should be asked to give a 
medical basis for this rationale.  

2.  The RO must issue a SOC on the issue 
of entitlement to service connection for 
severe head pain.  The claimant is 
advised that he must submit a timely 
substantive appeal to perfect his right 
to appellate review by the Board.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Readjudicate the veteran's claim on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. 

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto. 

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




